DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification in the preliminary amendment filed 9/10/19 are acknowledged and accepted.
     The substitute specification filed 9/10/19 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Election/Restrictions
     Applicant’s election without traverse of Invention I (Claims 2-13, 31) in the reply filed on 5/25/2021 is acknowledged.
     Claims 14-30, 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 5/25/2021.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 7/12/19.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figures 10A-B- Reference numerals 6, A2
Figure 12- Reference numerals 160, 260, 360.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
The use of the term ‘Teflon’ (See Page 13, line 7), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Page 17, line 13- ‘ayer’ should read ‘layer’  
Appropriate correction is required.
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
     Claims 8-13, 17, 19-22 are objected to because of the following informalities:  
Claim 8 recites the limitation "the same plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-13 are dependent on Claim 8, and hence inherit the deficiencies of Claim 8.
Claim 9 recites the limitation "the Maxwell-Garnett structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the Bruggemann structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 19-22 are dependent on Claim 17, and hence inherit the deficiencies of Claim 17.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-2, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espiau De Lamaestre et al. (U.S. Patent Application Publication US 2013/0264543 A1).
     Espiau De Lamaestre et al. discloses a color structure (See for example Abstract; Figures 1-2) comprising a transparent substrate (See for example 10 in Figure 2); a resonance layer (See for example 11 in Figure 2; Paragraphs 0061, 0065-0069, 0108-0113) disposed on the transparent substrate and configured to resonate at a specific wavelength of light and to absorb a component of the specific wavelength of light; and a mirror layer (See for example 13 in Figure 2) disposed on the resonance layer and .

Allowable Subject Matter
     Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/5/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872